DETAILED CORRESPONDENCE
This Office action is in response to the application filed 11/17/2020, with claims 1-10 pending.	
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2020 and 10/06/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. US 2019/0351900, hereinafter “Matsuda”, in view of Ohtani et al. US 2019/0248414, hereinafter “Ohtani”.

As per claim 1. Matsuda teaches a driving assistance system for a vehicle, comprising: 
a detection unit configured to detect information regarding surroundings of the vehicle (Matsuda: see at least para. 23-24 which teaches the claimed detection unit as such—“an outside world information acquiring unit 11 that acquires outside world information from a sensor for detecting the outside world”. Also related are at least para. 27-29); and 
a control unit configured to perform driving assistance control based on information detected by the detection unit (Matsuda: see at least para. 23 which teaches this element at such –“…bases of the position of the own vehicle 2 detected by the vehicle position detecting unit 13 and the outside world information acquired by the outside world information acquiring unit 11. Then, the driving assistance apparatus 1 performs control so that the vehicle 2 temporarily stops or decelerates at the safety confirmation position 55 or so that the driver is urged to confirm at the safety confirmation position 55.”)
Matsuda teaches controlling the vehicle to stop through a driving assistance apparatus and the control unit restarts the movement after a predetermined time elapses from when the stop operation is started (see at least para. 74); however, Matsuda is silent on stopping movement due to an object detected. Yet, Ohtani teaches wherein, when the control unit performs an operation of stopping movement due to an object detected by the detection unit during the driving assistance control (Ohtani: see at least para. 19-20 and 197-198 along FIG. 17 which teaches the stop of a vehicle bases on detected object).
Therefore, it would have been obvious to one of ordinary skills in the are before the effective filing date of the claimed invention to combine the teaching of Ohtani with the invention  Matsuda because such combination will provide apparatus capable of canceling or pause vehicle operation (see Abstract, Ohtani). 

As per claim 2. Matsuda in view of Ohtani discloses the driving assistance system according to claim 1; however, Matsuda is silent on stopping movement due to an object detected. Yet, Ohtani teaches wherein, even if another object is detected by the detection unit during the stop operation, the control unit restarts the movement after the predetermined time elapses from when the stop operation is started (Ohtani: para. 176 along 138 and 196-197 here the reference teaches even when object is detected the movement of the vehicle is resumed the stop operation after the predetermined time has elapsed).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ohtani with the invention  Matsuda because such combination will provide apparatus capable of canceling or pause vehicle operation (see Abstract, Ohtani).

As per claim 3 Matsuda in view of Ohtani discloses the driving assistance system according to claim 1; however, Matsuda is silent on stopping movement due to an object detected. Yet, Ohtani teaches wherein, when an object is detected by the detection unit after the movement is restarted, the control unit stops movement again (Ohtani: see at least FIG. 17 along with FIGS. 6-7 which illustrates an object detection process that will continue stop the vehicle if there is another object detected).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ohtani with the invention  Matsuda because such combination will provide apparatus capable of canceling or pause vehicle operation (see Abstract, Ohtani).


As per claim 4. Matsuda in view of Ohtani discloses the driving assistance system according to claim 1; however, Matsuda is silent on stopping movement due to an object detected. Yet, Ohtani teaches wherein, when an object is detected by the detection unit during a stopping operation that is performed through the driving assistance control, the control unit restarts movement through the driving assistance control after the predetermined time elapses in addition to a stopping time of the stopping operation (Ohtani: see at least FIGS. 6-7 and 17 which teaches a continues object detection process during the stopped operation and resume movement of vehicle operation. Also, related to the limitation are para. 77-78, 138 and 197).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ohtani with the invention  Matsuda because such combination will provide apparatus capable of canceling or pause vehicle operation (see Abstract, Ohtani).

As per claim 5. Matsuda in view of Ohtani discloses the driving assistance system according to claim 1, Matsuda further teaches wherein the driving assistance control is parking assistance control (Matsuda: see at least para. 40 along with FIG. 2 when taken together teach the concept of parking assistance through the vehicle control ECU/driving assistance control). 
	However, Matsuda is silent on when an object is detected by the detection unit at a time of starting an operation through the parking assistance control or at a time of a turning operation, the control unit starts movement through the parking assistance control after the predetermined time elapses in addition to a stopping time at the time of starting the operation or the turning operation. Yet, Ohtani teaches when an object is detected by the detection unit at a time of starting an operation through the parking assistance control or at a time of a turning operation, the control unit starts movement through the parking assistance control after the predetermined time elapses in addition to a stopping time at the time of starting the operation or the turning operation (Ohtani: see at least para. 7 which recites—“When a new obstacle is detected after the setting of the target path (in particular, after the movement of the vehicle along the target path is started), the newly-detected obstacle may be the stationary object” and read on the element of when an object is detected by the detection unit at a time of starting an operation through the parking assistance control. Para. 18 recites “In a pause period from a fourth time point at which the pause of the steering assist control is started until a predetermined time threshold elapses, when a resume condition is satisfied (Step 720:Yes), the steering assist module is configured to resume the steering assist control in accordance with the target path used until the fourth time point at which the pause of the steering assist control is started (Step 730, Step 440), the resume condition being a condition which is satisfied when there is a high possibility that the new object is not an obstacle which obstructs the vehicle when the vehicle travels along the target path used until the fourth time point at which the pause of the steering assist control is started” which reads on the element of the control unit starts movement through the parking assistance control after the predetermined time elapses in addition to a stopping time at the time of starting the operation or the turning operation).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ohtani with the invention Matsuda because such combination will provide a technique for resuming/restarting the control based on the positional relationship between the vehicle traveling area and an object  (see para. 28, Ohtani).

As per claim 6. Matsuda in view of Ohtani discloses the driving assistance system according to claim 1; however, Matsuda is silent on stopping movement due to an object detected. Yet, Ohtani teaches the control unit is capable of executing steering control during a period from when a stop operation is started due to an object detected by the detection unit until when the movement is restarted (Ohtani: see at least para.18 along with 28-29 FIG. 6-7 and 17).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ohtani with the invention  Matsuda because such combination will provide apparatus capable of canceling or pause vehicle operation (see Abstract, Ohtani).

As per claim 7. Matsuda in view of Ohtani discloses the driving assistance system according to claim 1, and Matsuda teaches further comprising:
a notification unit configured to perform a notification when the detection unit detects an object, wherein a plurality of detection units are provided (Matsuda: see at least para. 43 along with 70 which reads on this element), and 
the notification unit performs a notification in correspondence with the detection unit that detected the object (Matsuda: see at least para. 43 along with 70 which reads on this element).

As per claim 8. Matsuda teaches the driving assistance system according to claim 7, and Matsuda teaches further comprising:
a display unit configured to include display regions respectively corresponding to the plurality of detection units (Matsuda: see at least para. 43 along with 70 which reads on this element), 
wherein the notification unit causes the display unit to perform display so as to highlight a display region corresponding to the detection unit that detected the object (Matsuda: see at least para. 58 which teaches this notify the driver using the in-vehicle display device).

As per claim 9. The driving assistance system according to claim 8, 
wherein the display unit is capable of displaying display regions respectively corresponding to a plurality of detection units independently of activation of the driving assistance control (Matsuda: see at least para. 58-59 along with 39, 43, 66 when taken together teaches the display unit is capable of displaying display regions respectively corresponding to a plurality of detection units independently of activation of the driving assistance control), and 
the notification unit switches whether or not to perform the highlighting display in accordance with whether or not the driving assistance control is being performed (Matsuda: see at least 71 along with 39, 73 when take together teaches—“The vehicle stop position information (safety confirmation position) calculated by the safety confirmation position determining unit 15 is superimposed on the image of the surrounding of the own vehicle 2 and displayed on the screen of the in-vehicle display device 23. The driver knows in advance that the vehicle 2 will temporarily stop at the position shown on the screen of the in-vehicle display device 23.” Claim 3 of Matsuda teaches a notification unit while in at least para. 65 teaches a touch panel that allows user to make an input according to what is being displayed which in turns cause the vehicle to move).

As per claim 10. Claim 10 is the method claim that is performed by the system claim 1; therefore, claim 10 is rejected under the same rationale of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661